—Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered October 14, 1993, convicting him of robbery in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant points to certain inconsistencies in the testimony of the complainant and claims that his testimony should be deemed incredible as a matter of law. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined at trial and we see no reason to disturb the trial court’s findings here (see, People v Yarrell, 150 AD2d 740; People v Mistretta, 147 AD2d 661; cf., People v Foster, 64 NY2d 1144, cert denied 474 US 857; People v Reed, 40 NY2d 204; People v Santos, 38 NY2d 173; People v Ledwon, 153 NY 10). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Santucci, Joy and Goldstein, JJ., concur.